DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed 9/30/2021 has been received and entered into record. As a result, claims 1-3, 5-7, 12, 13, 15 have been amended, claims 4 and 10 have been canceled, and claims 16 and 17 have been added. Therefore, claims 1-3, 5-9, 11-13, 15-17 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,268,392 and claim 1-11 U.S. Patent No. 9,958,929 in view of Maffezzoni 
Instant Application
U.S. Pat. 9,268,392 (not in order)
U.S. Pat. 9,958,929 (not in order)
1. An information processing apparatus to which one or more optional devices are connectable, the information processing apparatus comprising: 
1. An information processing apparatus to which an external device is attachable, the information processing apparatus comprising:
1. An image forming apparatus comprising
a power switch; 
one or more processors; and 
one or more memory devices storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to:
in start processing from a first OFF state, initialize the one or more optional devices and shift a power state of the information processing apparatus to an ON state according to an ON operation of the power switch;
an initialization unit configured to, in a case where the information processing apparatus is activated from a power-off state, execute initialization of the external device attached to the information processing apparatus; 
a detection unit configured to detect an operation to turn off a power switch, a storing unit configured to store settings of a pre-set power state to which the information processing apparatus is to be shifted in a case where the operation to turn off the power switch is detected;
 a storing device that stores store settings of a pre-set power state to which the image forming apparatus is to be shifted in a case where an operation to turn off a power switch is detected;
a memory device that stores a set of instructions; and at least one processor that executes the instructions to:

determine, if the image forming apparatus is returned from a suspended state, whether there has been a change of an optional device attached to the image forming apparatus, the change of the optional device being at least one of an installation of a new optional device on the image forming apparatus, a removal of an optional device from the image forming apparatus, an addition of a new optional device, and a replacement of an optional device

initialize, based on the acquired information about the one or more optional device
shift the power state of the information processing apparatus from the ON state to a second OFF state different 



2) shifted to the suspended power state

activated from a power-off state

9) wherein the initialization unit configured not to, when the information processing apparatus is returned from the power-saving state, execute the initialization of the external device attached to the information processing apparatus
in a case where the image forming apparatus is activated from the power-off state, acquisition of information about one or more optional devices attached to the image forming apparatus




obtain and store first configuration information of the one or more optional devices connected to the information processing apparatus before the power state of the information processing apparatus is shifted from the ON state to the second OFF state; and 
a first acquisition unit configured to acquire information on the external device attached to the information processing apparatus before the information processing apparatus is shifted to the power-saving state; 

2) before the image forming apparatus is shifted to the suspended power state, information about the optional device attached to the image forming apparatus; store, in a storage unit, the information acquired before the image forming apparatus is shifted to the suspended power state
in start processing from the second OFF state, obtain second configuration information of the one or more optional devices connected to the information processing apparatus in the second OFF state, and 
a second acquisition unit configured to acquire information on the external device attached to the information processing apparatus after the information processing apparatus is returned from the power-saving state; and 

2) acquire, after the image forming apparatus is returned from the suspended state, information about the optional device attached to the image forming apparatus, and determine that there has been the change of the optional device attached to the image forming apparatus, in a case where the information stored in the storage unit is inconsistent with the information acquired after the image forming apparatus is returned from the suspended state


display predetermined information that prompts a user to start the information processing apparatus on a display device,
in a case where the information stored in the storage unit is inconsistent with the information acquired by the second acquisition unit, even if the power-saving state is set as the pre-set power state to which the information processing apparatus is to be shifted.
 

in a case where it is determined that there has been the installation of the new optional device on the image forming apparatus, the removal of the optional device from the image forming apparatus, the addition of the new optional device, or the replacement of the optional device; and 

the start of the information processing apparatus being start processing to initialize the one or more optional devices and shift the information processing apparatus from the first OFF state to the ON state.
shift, in response to the detection of the operation to turn off the power switch, the power state of the information processing apparatus from the standby state to the power-off state
execute, in a case where the image forming apparatus is activated from the power-off state

initialize, based on the acquired information about the one or more optional device, at least one of the processor and the one or more optional devices




	Where Maffezzoni teaches displaying a predetermined information that prompts a user to start the information processing apparatus ("the user is informed that the new settings will not be available until reboot … the user is prompted that a reboot is necessary to implement the requested changes and, in one embodiment, provides the user with a prompt to initiate a reboot [col. 11 lines 54-62]").
Claims 2, 3, 5-9, 11-13, and 15-17 are rejected via a similar analysis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang [U.S. Pub. 2012/0239918] in view of Basavaraju et al. ("Basavaraju") [U.S. Pub. 2009/0198842] further in view of Maffezzoni [U.S. Pat. 7,149,978] further in view of Official Notice.

With regard to claim 1, Huang teaches an information processing apparatus to which one or more optional devices are connectable ("devices coupled to the computer system, for example, detecting whether a user has added or removed a hardware device [par. 0032]"), the information processing apparatus comprising: 
a power signal ("power of a computer system is turned on [par. 0002]"); 
one or more processors ("processor [par. 0003]"); and 
one or more memory devices storing executable instructions, which when executed by the one or more processors ("The present invention relates to an expedited computer boot system and method [par. 0011];" the method that the system implements is inherently stored in a memory device), cause the information processing apparatus to: 
in start processing [fig. 4: turning on power (S30)] from a first OFF state [fig. 4: turning off the power (S39), initialize the one or more optional devices and shift a power state of the information processing apparatus to an ON state according to an ON operation of the power signal ("will execute the full POST in order to load the operating system [par. 0048]" and "execution of a power-on self test (POST) by a BIOS (step S11) to determine a basic configuration and functional state of system devices … initialization procedures [par. 0003]"); 
shift the power state of the information processing apparatus from the ON state to a second OFF state [fig. 4: entering sleeping state (S36)] different from the first OFF state according to an OFF operation of the power signal ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot ; 
shift the power state of the information processing apparatus from the second OFF state to the ON state (see [fig. 4] where the ON operation (S37) is receiving during the sleeping state (S36)) without initializing the one or more optional devices according to an ON operation of the power switch ("Upon actuation of the fast boot mode and entry into the sleeping state, the configuration settings of the devices are stored in the RAM 10. If it is detected that there is no change in the devices, the fast boot unit 16 will read the configuration settings stored in the RAM 10, so as to restore the original configuration settings and reload the operating system [par. 0047]"); 
obtain and store first configuration information of the one or more optional devices connected to the information processing apparatus before the power state of the information processing apparatus is shifted from the ON state to the second OFF state ("Entering a sleeping state (step S36): if the fast boot mode is actuated, the BIOS will not allow the computer system to enter the hibernate state or the soft-off state but will allow the computer system to enter the sleeping state. Meanwhile, the contents of the RAM 10 are preserved, and the RAM 10 enters a self-refresh mode, that is, refreshing the latest values pertaining to the states of the devices of the computer system and then storing the refreshed values in the RAM 10 temporarily [par. 0045]"); and
in start processing from the second OFF state [fig. 4: entering sleeping state (S36) and turning on the power again (S37)], obtain change information of the one or more optional devices connected to the information processing apparatus in the second OFF state ("Re-detecting whether there is a change in devices (step S38): the detecting unit 18 detects whether there is a change in the hardware or peripheral devices of the computer system [par. 0047]"), and 
a start of the information processing apparatus being start processing to initialize the one or more optional devices and shift the information processing apparatus from the first OFF state to the ON state ("will execute the full POST in order to load the operating system [par. 0048]" and "execution of a power-on self test (POST) by a BIOS (step S11) to determine a basic configuration and functional state of system devices … initialization procedures [par. 0003]").
Although Huang teaches obtaining information on the one or more optional devices and if there is a change in the first configuration, returning the information processing apparatus to POST ("if the detecting unit 18 detects that there is a change in the devices coupled to the computer system, then the ROM 12 will be read, and the full POST will be executed [par. 0047]"),

In an analogous art (detecting devices), Basavaraju teaches obtaining second configuration information of one or more optional devices connected to an information processing apparatus ("obtain the detected data structures associated with current connected peripheral hardware devices during the reboot [par. 0032]"); and 
in a case where the obtained second configuration information is different from the stored first configuration information ("the obtained data structures associated with the last detected connected peripheral hardware devices and the current connected peripheral hardware devices are compared to determine whether there is any change [par. 0033]" and "If it is determined that the change is associated with one or more lost peripheral hardware devices, then the process 400 goes to operation 460 and declares as there is one or more lost peripheral hardware devices connected to the enterprise computer system [par. 0035]"), display predetermined information on a display device ("presented to the user [par. 0031]").
	Because Huang teaches storing configuration information in a first storage and checking whether the hardware configuration has changed [pars. 0045-0047] and Basavaraju teaches checking whether a configuration has changed by comparing first and second storage information [par. 0032-0033], it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Huang's change determination, to include Basavaraju's teachings of determining change based on a comparison of first and second stored information, because having done so would have yielded the predictable result of being able to accurately determine changes to devices connected to the apparatus. 
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed a result of the comparison as taught by Basavaraju, for the benefit of informing a user of the current status of the apparatus, e.g., an issue with connected devices.
Although Basavaraju in the combination teaches the displayed predetermined information (as presented above), and Huang in the combination teaches returning the information processing apparatus to POST ("if the detecting unit 18 detects that there is a change in the devices coupled to the computer system, then the ROM 12 will be read, and the full POST will be executed [par. 0047]"), the combination does not explicitly teach displaying a predetermined information that prompts a user to start the information processing apparatus.
displaying a predetermined information that prompts a user to start the information processing apparatus ("the user is informed that the new settings will not be available until reboot … the user is prompted that a reboot is necessary to implement the requested changes and, in one embodiment, provides the user with a prompt to initiate a reboot [col. 11 lines 54-62]").
Because the combination of Huang and Basavaraju teaches where the system needs to go back to POST in order to correctly initialize the devices when the first and second configuration information are different, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Maffezzoni's teachings of prompting a user to the start the information processing apparatus to correctly initialize devices, for the benefit of informing a user about the current status of the information processing apparatus and to give the user greater control over the process of initializing devices. The combination yielding a system where a user is prompted to start the information processing apparatus in order to execute POST to initialize the devices. 
Although Huang teaches various power signals (see [fig. 4] where power is turned on, sleep state is entered, power is turned off), Huang does not explicitly teach power on and off via a power switch. However, it is old and well known in the art to use a power switch to turn an information processing apparatus on and off. The examiner takes official notice that one of ordinary skill in the art at the time of the invention would have found it obvious to turn on and off an information processing apparatus via a power switch since such a power switch is used in information processing apparatuses ubiquitous to everyday life.

With regard to claim 2, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the information processing apparatus holds, during the second OFF state the first configuration information ("computer system to enter the sleeping state. Meanwhile, the contents of the RAM 10 are preserved, and the RAM 10 enters a self-refresh [par. 0045]").  

With regard to claim 3, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the first OFF state is a shutdown state [fig. 4: turning off the power (S39)] and the second OFF state is a suspend state or a hibernate state [fig. 4: entering sleep state (S36)].  

With regard to claim 5, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to: 
receive a setting operation to cause, based on at least the reception of the OFF operation of the power switch, a status of the information processing apparatus shift to the second OFF state ("determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); and
shift a power state of the information processing apparatus from the ON state to the second OFF state based on at least a reception of the setting operation and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]).  

With regard to claim 6, the combination above teaches the information processing apparatus according to claim 5. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to:
shift, in a case where the setting operation is not received, the power state of the information processing apparatus from the ON state to the first OFF state based on at least the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: turning off the power (S39)]).  

With regard to claim 7, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to: 
receive a setting operation for setting a power state to which the information processing apparatus is to be shifted based on at least the reception of the OFF operation of the power switch ("determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); 
shift the power state of the information processing apparatus from the ON state to the second OFF state based on at least a reception of the setting operation for setting the second OFF state as the power state to which the information processing apparatus is to be shifted and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast boot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); and 
shift the power state of the information processing apparatus from the ON state to the first OFF state based on at least a reception of the setting operation for setting the first OFF state as the power state to which the information processing apparatus is to be shifted and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: turning off the power (S39)]).  

With regard to claim 9, the combination above teaches the information processing apparatus according to claim 1. Basavaraju in the combination further teaches wherein the first configuration information or the second configuration information includes at least one of a media access control (MAC) address, serial number, type of device, name of manufacturer, name of series, and name of model of an optional device ("stores persistent information that includes system wide information associated with hardware components such as hardware location id, instance number, class of hardware component, driver names, etc. [par. 0016]").  
Note: claim is presented in the alternative.

With regard to claims 12 and 13, the combination above teaches claim 1 above. Claims 12 and 13 recite limitations having the same scope as those pertaining to claim 1; therefore, claims 12 and 13 are rejected along the same grounds as claim 1.

With regard to claim 16, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the processing to initialize the one or more optional devices is to determine presence of absence of the one or more optional devices ("will execute the full POST in order to load the operating system [par. 0048]" and "execution of a power-on self test (POST) by a BIOS (step S11) to determine a basic configuration and functional state of system devices … initialization procedures [par. 0003]").

With regard to claim 17, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein power consumption of the information processing apparatus in the first OFF state is lower than that in the second OFF state ("The aforesaid S3 mode is also known as a sleeping state which involves writing data to a random access memory (RAM), supplying power to the RAM only, and suspending the power supply to other devices [par. 0004];" where [fig. 4: turning off the power (S39)] would consume less power than a sleeping state).

Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang  in view of Basavaraju in view of Maffezzoni further in view of Ide [U.S. Pub. 2009/0313493].

With regard to claim 8, the combination of Huang, Basavaraju, and Maffezzoni teaches the information processing apparatus according to claim 1.  
The combination does not explicitly teach wherein the information processing apparatus is a printing apparatus including a printer.  
	However, it is well known in the art that an information processing apparatus can be a printing apparatus including a printer. In an analogous art (power savings) Ide teaches where an information processing apparatus that is able to be placed in a sleep mode can be a printer ("The MFP has a plurality of power saving states (a "sleep state 1", and a "sleep time 2" which are described below) for reducing power consumption [par. 0022]"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented Huang's teachings of sleep states and reinitializing, within the system of Ide, for the benefit of being able to save power in a printer.

With regard to claim 11, the combination of Huang, Basavaraju, and Maffezzoni teaches the information processing apparatus according to claim 10. Although Huang teaches one or more optional devices attached to the information processing apparatus ("Execution of the POST by the BIOS entails performing a plurality of detection tasks, for example … detecting for a new hardware device [par. 0007]"), Huang does not explicitly teach a sheet discharging unit, a sheet feeding unit or a FAX unit.  
("When a "transmission/facsimile (FAX) function" of the MFP is utilized [par. 0047]" and [fig. 1: Host Computer (101)]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included Ide's teachings of connecting a FAX unit, with the teachings of Huang, for the benefit of being able to initialize newly connected devices, including a FAX unit.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Basavaraju in view of Maffezzoni further in view of Bolay et al. ("Bolay") [U.S. Pub. 2013/0219029].

With regard to claim 15, the combination of Huang, Basavaraju, and Maffezzoni teaches the information processing apparatus according to claim 1. Although Huang in the combination teaches wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to:
set the power state of the information processing apparatus to be shifted from the ON state [fig. 4: turning on the power again (S37)] to a POST from the second OFF state [fig. 4: entering sleeping state (S36) and executing POST] based on the reception of the OFF operation ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042], in a case where the first configuration information is different from the second configuration information ([fig. 4: are the devices changed? (S38)] where Basavaraju in the combination teaches the change determination based on a comparison between first and second configuration information as presented in claim 1).
	Haung does not explicitly teach shifting to a first OFF state from the second OFF state. 
In an analogous art (configuration changes), Bolay teaches performing a reboot where a status of an information processing apparatus is shifted from an ON state to an OFF state and then the status of the information processing apparatus is shifted to the ON state ("detecting a stored indicator requiring reboot or by analysis of the changes to the system settings in the new system configuration [par. 0037]" and [fig. 4: (411) - (401)] where the apparatus shifted from an ON state to an OFF state and then to the ON state).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted Huang's teachings of directly executing a POST to initialize device data, with Bolay's 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 13 have been considered but are moot because the new ground of rejection necessitated by Applicant's amendment. Specifically, Maffezzoni is now relied upon to teach prompting a user to start the information processing apparatus, with newly cited portions of Huang and Basavaraju teaching the first and second configuration information and first and second OFF state. Additionally, Applicant's arguments with respect to the double patenting rejection have been considered but are moot in light of the analysis as presented in the double patenting rejection above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119